Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it begins with “Provided are”; please remove. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features of Claims 5-15 & 18-20 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10, 11, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 and 22 of U.S. Patent No. 10998751 in view of Kim et al (USPGPN 20130334883).
Claims 15 and 22 of the copending application have everything in Claims 10, 11, 19, and 20 and their parent claim branches except for that both paths contain a converter. Kim provides this feature in Figs. 2A & 2B, which demonstrate that both the wireless charging device and the wired charging device have two separate converters 200 and 210 (see ¶’s [39-48]) where one having ordinary skill in the art understands that by having two converters serves to improve the functionality, and thus convenience, of the device, as one can convert one way while the other converts another way. 
Claim 10, 11, 19, and 20 are is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of copending Application No. 16271131 in view of Kim et al (USPGPN 20130334883).
Claims 10, 11, 19, and 20 of the copending application have everything in Claims 10, 11, 19, and 20 and their parent claim branches except for that both paths contain a converter. Kim provides this feature in Figs. 2A & 2B, which demonstrate that both the wireless charging device and the wired charging device have two separate converters 200 and 210 (see ¶’s [39-48]) where one having ordinary skill in the art understands that by having two converters serves to improve the functionality, and thus convenience, of the device, as one can convert one way while the other converts another way. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPN 20180034305) in view of Kim et al (USPGPN 20120293009)
Independent Claim 1, Lee teaches a wireless charging system (Figs. 1 & 3A), comprising a wireless charging device (110) and a device to-be-charged (150, 300), wherein
the wireless charging device comprises:
a wireless transmitting circuit, configured to transmit an electromagnetic signal to charge the device to-be-charged wirelessly (120); and
a first communication control circuit, configured to conduct wireless communication with the device to-be-charged during wireless charging (140);
the device to-be-charged comprises: a battery (175, 303);
a wireless receiving circuit, configured to receive the electromagnetic signal and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit (170, 176, 171, 301);
a step-down circuit, configured to receive and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of a first charging channel, wherein the output voltage and the output current of the first charging channel is provided to the battery for charging (302, 173, abstract describes it as stepping up the input current, where one having ordinary skill in the art understands that when a certain power with a current and a voltage has the current increased, the voltage inversely decreases according to Ohm’s Law & P=IxV, see also ¶’s [97, 151-153, 161, 164]);
a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel (183, ¶[76]); and

Lee fails to explicitly teach stepping down the voltage (to advance prosecution)
Kim teaches stepping down the voltage (¶’s [174, 189] referring to Figs. 16-21). One having ordinary skill in the art understands that a converter, like a buck/step-down converter serves to improve convenience and safety as multiple power supplies are not required to power different circuits and the voltage/current is reduced to a level which is safe for the devices to run as recommended by their manufacturer.
It would have been obvious to a person having ordinary skill in the art to modify Lee with Kim to provide improved convenience and safety.
Independent Claim 2, Lee teaches a device to-be-charged (Figs. 1 & 3A, elements 150, 300), comprising: a battery (175, 303); 
a wireless receiving circuit, configured to receive an electromagnetic signal from a wireless charging device and convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit (170, 176, 171, 301);
a step-down circuit, configured to receive and decrease the output voltage of the wireless receiving circuit to obtain an output voltage and an output current of a first charging channel, wherein the output voltage and the output current of the first charging channel is provided to the 
a detecting circuit, configured to detect at least one of a voltage and a current in the first charging channel (183, ¶[76]); and
a communication control circuit, configured to conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit, wherein the wireless charging device is configured to adjust a transmission power of the wireless charging device according to the wireless communication, to make at least one of an output voltage and an output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery (191, 193, ¶’s [65, 76, 95-97]).
Lee fails to explicitly teach stepping down the voltage (to advance prosecution)
Kim teaches stepping down the voltage (¶’s [174, 189] referring to Figs. 16-21). One having ordinary skill in the art understands that a converter, like a buck/step-down converter serves to improve convenience and safety as multiple power supplies are not required to power different circuits and the voltage/current is reduced to a level which is safe for the devices to run as recommended by their manufacturer.
It would have been obvious to a person having ordinary skill in the art to modify Lee with Kim to provide improved convenience and safety.
Dependent Claim 3, the combination of Lee and Kim teaches the step-down circuit is a Buck circuit or a charge pump (buck converter, see Kim ¶’s [174, 189]).
Claim 4, the combination of Lee and Kim teaches the communication control circuit configured to conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit is configured to: send adjustment information to the wireless charging device, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage and an output current of a power supply device (¶’s [65, 76, 95, 97, esp. 65 & 76] of Lee).
Dependent Claim 5, the combination of Lee and Kim teaches the present charging stage of the battery comprises at least one of a trickle charging stage, a constant-voltage charging stage, and a constant-current charging stage (¶’s [95, 130, 159-161] of Lee, ¶’s [159, 160, 186, 196, 216] of Kim; both teach at least the constant voltage and constant current).
Dependent Claim 6, the combination of Lee and Kim teaches communication control circuit configured to conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit, whereby the wireless charging device adjusts the transmission power of the wireless charging device to make the at least one of the output voltage and the output current of the first charging channel match the at least one of the charging voltage and the charging current currently required by the battery is configured to: in the constant-voltage charging stage of the battery, conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit, whereby the wireless charging device adjusts the transmission power of the wireless charging device to make the output voltage of the first charging channel match a charging voltage corresponding to the constant-voltage charging stage (see ¶’s [65, 76, 95, 97, 
Dependent Claim 7, the combination of Lee and Kim teaches communication control circuit configured to conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit, whereby the wireless charging device adjusts the transmission power of the wireless charging device to make the at least one of the output voltage and the output current of the first charging channel match the at least one of the charging voltage and the charging current currently required by the battery is configured to: in the constant-current charging stage of the battery, conduct wireless communication with the wireless charging device according to the at least one of the voltage and the current in the first charging channel detected by the detecting circuit, whereby the wireless charging device adjusts the transmission power of the wireless charging device to make the output current of the first charging channel match a charging current corresponding to the constant-current charging stage (see ¶’s [65, 76, 95, 97, esp. 65 & 76] of Lee, when the communication occurs, and the controller controls the buck charging unit/converter, this occurs, i.e. it requests for necessary power to power the correct modes, as one having ordinary skill in the art understands).
Dependent Claim 8, the combination of Lee and Kim teaches the communication control circuit is further configured to send battery-state information to the wireless charging device, whereby the wireless charging device adjusts the transmission power of the wireless charging device according to the battery-state information, wherein the battery-state information 
Dependent Claim 9, the combination of Lee and Kim teaches information communicated between the communication control circuit and the wireless charging device comprises at least one of: temperature information of the battery; information indicative of a peak value or an average value of at least one of a charging voltage and a charging current of the battery; information indicative of over-voltage protection or over-current protection; and power-delivery efficiency information indicative of efficiency in power delivery between the wireless charging device and the wireless receiving circuit (Lee ¶’s [65, 76], environmental data is the temperature information of the battery).
Dependent Claim 15, the combination of Lee and Kim teaches the wireless charging device is operable in a first wireless charging mode or in a second wireless charging mode, and a charging speed at which the wireless charging device charges the device to-be-charged in the first wireless charging mode is higher than in the second wireless charging mode; the communication control circuit is further configured to: communicate with the wireless charging device to negotiate for use of the first wireless charging mode and the second wireless charging mode for wireless charging (¶’s [95, 130, 159-161] of Lee, ¶’s [159, 160, 186, 196, 216] of Kim; both teach at least the constant voltage and constant current; one having ordinary skill in the art understands that during the constant current charging mode, the State of charge increases faster than the constant voltage charging mode)
Independent Claim 16, Lee teaches a method (Figs. 2 & 3B-21) for wirelessly charging a device to-be-charged (Figs. 1 & 3A, elements 150, 300), comprising:

decreasing the output voltage of the wireless charging circuit to obtain an output voltage and an output current of a first charging channel of the device to-be-charged, and charging a battery according to the output voltage and the output current of the wireless receiving circuit (302, 173, abstract describes it as stepping up the input current, where one having ordinary skill in the art understands that when a certain power with a current and a voltage has the current increased, the voltage inversely decreases according to Ohm’s Law & P=IxV, see also ¶’s [97, 151-153, 161, 164]);
detecting at least one of a voltage and a current in the first charging channel (183, ¶[76]); and conducting wireless communication with the wireless charging device according to the at least one of the voltage and the current detected in the first charging channel, wherein the wireless charging device is configured to adjust a transmission power of the wireless charging device according to the wireless communication, to make at least one of an output voltage and an output current of the first charging channel match at least one of a charging voltage and a charging current currently required by the battery (191, 193, ¶’s [65, 76, 95-97]).
Lee fails to explicitly teach stepping down the voltage (to advance prosecution)
Kim teaches stepping down the voltage (¶’s [174, 189] referring to Figs. 16-21). One having ordinary skill in the art understands that a converter, like a buck/step-down converter serves to improve convenience and safety as multiple power supplies are not required to power different circuits and the voltage/current is reduced to a level which is safe for the devices to run as recommended by their manufacturer.

Dependent Claim 17, the combination of Lee and Kim teaches conducting wireless communication with the wireless charging device according to the at least one of the voltage and the current detected in the first charging channel comprising:
sending adjustment information to the wireless charging device, wherein the adjustment information is for instructing the wireless charging device to adjust at least one of an output voltage and an output current of a power supply device (Lee ¶’s [65, 76, 95-97])..
Dependent Claim 18, the combination of Lee and Kim teaches sending battery-state information to the wireless charging device, whereby the wireless charging device adjusts the transmission power of the electromagnetic signal according to the battery-state information, wherein the battery-state information comprises at least one of a present power and a present voltage of the battery (Lee ¶’s [65, 76]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, further in view of Jurngwirth et al (USPGPN 20090134817), as evidenced by Buhler et al (USPGPN 20070023399), Green et al (USPGPN 20160049825), Cowley et al (USPN 5057793), Norimatsu (USPN 5173665), Pelley (USPGPN 20110032026), and Xu et al (USPGPN 20180269722)
Dependent Claim 13, Lee teaches the detector includes a current sampling/measuring circuit and a communication circuit (i.e. the current measured is communicated to be processed by other circuits).
Lee is silent to the current in the first charging channel is a pulsating DC, and the detecting circuit comprises: a sample-and-hold circuit, configured to sample the pulsating DC 
Jurngwirth teaches the current in the first charging channel is a pulsating DC (see Figs. 3-4B along with the diodes of Fig. 2 demonstrate that it is pulsed DC), and the detecting circuit comprises: a sample-and-hold circuit (190, 19, see Figs. 2 & 5-21), configured to sample the pulsating DC when the sample-and-hold circuit is in a sample state and hold a peak current of the pulsating DC when the sample-and-hold circuit is in a hold state; and wherein the communication control circuit is further configured to determine whether the sample-and-hold circuit is in the hold state and to obtain the peak current of the pulsating DC held by the sample-and-hold circuit based on a determination that the sample-and-hold circuit is in the hold state (¶’s [49, 50] demonstrate that the sample and hold circuit is used to determine the peak current of the DC pulsed current; one having ordinary skill in the art understands that a sample and hold/follow/track circuit is used by a controller as claimed, see as evidence Buhler ¶[86], Green ¶’s [117, 132], Pelley ¶’s [18, 22] & Fig. 3, Norimatsu Col 10 L1-59, and Cowley [abstract]; the converter of Lee is applicable to the converter of Jurngwirth as both provide DC power output, and it is possible for a DC-DC converter to provide pulsed DC power). One having ordinary skill in the art understands that a sample and hold circuit improves the ease of converting analog measurements into digital data for the controller to process. Xu further provides evidence that sample and hold circuits easily follow changes while also consuming less power (¶[10])

Dependent Claim 14, the combination of Lee, Kim, and Jurngwirth teaches the sample-and-hold circuit comprises a capacitor, and the sample-and-hold circuit is configured to hold the peak current of the pulsating DC based on the capacitor of the sample-and-hold circuit; and the detecting circuit further comprises a discharge circuit, and the communication control circuit is further configured to release electric charges across the capacitor of the sample-and-hold circuit via the discharge circuit to make the sample-and-hold circuit switch to the sample state from the hold state (see Fig 5 of Kurngwirth which demonstrates this capacitor, while one having ordinary skill in the art understands that the capacitor 551 will discharge across e.g. 53,54).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, further in view of Kim et al (USPGPN 20130334883), hereinafter Kim2
Lee is silent to a second charging channel, provided with a converting circuit, wherein the converting circuit is configured to receive the output voltage and the output current of the wireless receiving circuit and conduct at least one of a constant-voltage control and a constant-current control on at least one of the output voltage and the output current of the wireless receiving circuit, to make at least one of an output voltage and an output current of the second charging channel match the at least one of the charging voltage and the charging current currently required by the battery, wherein the battery is charged according to the at least one of the output voltage and the output current of the second charging channel; wherein
the communication control circuit is further configured to control switching between the first charging channel and the second charging channel.

It would have been obvious to a person having ordinary skill in the art to modify Lee in view of Kim with Kim2 to provide improved efficiency.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim and Kim2, further in view of He et al (USPGPN 20070129768)
Claim 12, Lee is silent to the communication control circuit is further configured to control switching between the first charging channel and the second charging channel according to a temperature of the battery.
He teaches the communication control circuit is further configured to control switching between the first charging channel and the second charging channel according to a temperature of the battery (¶[14], see Fig. 7, where one having ordinary skill in the art understands that the temperature of the battery increases with higher state of charge/voltage levels). He teaches that this method serves to both protect and revive [i.e. increase lifetime] a battery (¶[73])
It would have been obvious to a person having ordinary skill in the art to modify Lee in view of Kim and Kim2 with He to provide improved safety and longevity.
Dependent Claim 20, Lee is silent to at least one of: conducting handshake communication with the wireless charging device and controlling the first charging channel to work when the handshake communication succeeds, or controlling the second charging channel to work when the handshake communication fails; and controlling switching between the first charging channel and the second charging channel according to temperature of the battery.
He teaches at least one of: conducting handshake communication with the wireless charging device and controlling the first charging channel to work when the handshake communication succeeds, or controlling the second charging channel to work when the handshake communication fails; and controlling switching between the first charging channel and the second charging channel according to temperature of the battery (¶[14], see Fig. 7, where one having ordinary skill in the art understands that the temperature of the battery increases with higher state of charge/voltage levels). He teaches that this method serves to both protect and revive [i.e. increase lifetime] a battery (¶[73])
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For Claims 10-12, 19, & 20, refer to documents in Form 892 under inventor names: Ryu, Kwon, He, Ji, Baek, Kudo, Fan, and Kim (20130334883, 20140009120, 20170250564) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859